Citation Nr: 1409107	
Decision Date: 03/04/14    Archive Date: 03/12/14

DOCKET NO.  08-37 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1960 to January 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied the Veteran's claim for entitlement to TDIU.  

A hearing was held on March 14, 2011, in Waco, Texas, before Kathleen K. Gallagher, a Veterans Law Judge (VLJ), who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

The Board subsequently remanded the case for further development in May 2011.  After the case was returned, the Board issued a decision in January 2012 denying entitlement to TDIU.  The Veteran then appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), and in a February 2013 Order, the Court vacated the January 2012 Board decision and remanded the matter to the Board for development consistent with the parties' Joint Motion for Remand (Joint Motion). 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Reasons for Remand:  To secure updated VA treatment records, obtain a contemporaneous VA examination, and ensure compliance with a prior Board Remand. 

This case has been remanded to the Board to ensure compliance with the Board's prior remand directives.  In the May 2011 Remand, the Board directed that a VA examination must be provided to determine the effect of the Veteran's service-connected bronchitis with right pneumothorax, postoperative on his employability.  In particular, the examiner was required to address whether the diagnosis/manifestations of chronic obstructive pulmonary disease (COPD) can be distinguished or separated from that of service-connected bronchitis with right pneumothorax, postoperative, and to state if he was unable to make such a categorization.  Such a determination is necessary, as symptoms which cannot be so distinguished are to be considered part of the service-connected disability for rating purposes.  See Mittleider v. West, 11 Vet. App. 181 (1998).  While the June 2011 VA examiner documented his impression that the Veteran did not suffer any residuals from his surgery for an in-service pneumothorax with thoracotomy with removal of the inferior lung and chest wall drainage, the examiner did not specify what symptoms, if any, could be attributed to the Veteran's service-connected bronchitis, and whether those could be distinguished from symptoms associated with the non-service-connected COPD.  
 
RO compliance with remand directives is not optional or discretionary and the Board errs as a matter of law when it fails to ensure remand compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  Accordingly, as the Board's May 2011 remand directive has not been completed, the claim must again be remanded for additional development.  Additionally, as the question of entitlement to TDIU is concerned with the Veteran's present level of disability and its effect upon the Veteran's ability to secure and maintain substantially gainful employment, and because more than 2.5 years have passed since the Veteran's last VA examination on this issue, a contemporaneous examination is warranted. 

Additionally, because the case is being remanded, and the most recent VA treatment record in the claims file is from July 2011, the Board will take the opportunity to obtain any VA treatment records not yet associated with the claims file.



Accordingly, the case is REMANDED for the following action:

1.  Obtain any and all VA treatment records from July 2011 to the present from the Dallas VA Medical Center.  All efforts to obtain such records must be fully documented and VA facilities must provide a negative response if no records are found. 

2.  After completing the aforementioned development, and associating any additional records with the claims file, schedule the Veteran for an appropriate VA examination by a medical professional with appropriate expertise to determine the impact of the Veteran's service-connected disability on his employability.  All indicated studies should be performed, and all findings should be reported in detail.  The examiner must be given full access to the Veteran's complete VA claims file and the Veteran's electronic records for review.  The examiner must specifically note on the VA examination report whether the Veteran's VA claims file, to include a copy of this remand, and any electronic records, were reviewed in connection with this examination.  The examiner must elicit from the Veteran and note, for clinical purposes, a full work and educational history.   

The examiner must address the following:

a.  Whether the symptoms/manifestations of COPD can be distinguished or separated from those of service-connected bronchitis with right pneumothorax, postoperative.  

i.  To the extent feasible, identify which symptoms/manifestations are attributable to the service-connected bronchitis with right pneumothorax, postoperative and which to a non-service connected respiratory disorder, to include COPD. 

ii.  For any symptom, if such differentiation cannot be made with a 50 percent or greater degree of certainty, the examiner must so state.  

b.  Comment on the effect of the Veteran's service-connected bronchitis with right pneumothorax, postoperative on his ability to engage in any type of full-time employment, including any form of sedentary work, and whether, in the examiner's opinion, it is at least as likely as not that the respective service-connected disabilities are of such severity as to result in unemployability.

The examiner is instructed that, in making the above determination, symptoms which cannot be determined to be exclusively from a respiratory disorder other than bronchitis with right pneumothorax, postoperative (i.e. symptoms identified in part a.ii., above) must also be considered for their effect on the Veteran's ability to engage in any type of full-time employment.

(The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)
	
The examiner must include in the examination report the rationale for any opinion expressed.  However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

3.  Thereafter, complete any further development deemed appropriate and then readjudicate the issue of entitlement to TDIU.  If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

